Citation Nr: 0515269	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  02-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a fractured left great toe with degenerative 
joint disease (DJD).

3.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD) with hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1969 to May 1970.  

In September 2003, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.  Thereafter (June 2004), 
the case was remanded for further development.  Following the 
requested development, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico, 
confirmed and continued its denial of entitlement to service 
connection for PTSD.  It also denied ratings in excess of 10 
percent for the veteran's service-connected residuals of a 
fractured left great toe with DJD and for GERD with hiatal 
hernia.  The case was then returned to the Board for further 
appellate action.

The issue of entitlement to service connection for PTSD will 
be addressed in the REMAND at the end of the following 
decision.  


FINDINGS OF FACT

1.  The veteran's fractured left great toe with DJD, 
manifested primarily by pain, dorsiflexion to 10 degrees, and 
plantar flexion to 10 degrees, is productive of no more than 
moderate impairment.  

2.  The veteran's GERD with a hiatal hernia is manifested 
primarily by pyrosis and regurgitation but is but not 
productive of considerable impairment of health.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of a fractured left great toe with DJD have not 
been met.  38 I §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, Diagnostic 
Code (DC) 5010 (2004).  

2.  The criteria for a rating in excess of 10 percent for 
GERD with a hiatal hernia have not been met.  38 I §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114 DC 
7346 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of the veteran's claim, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claim.

I.  Duty to Assist

During the pendency of this claim, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 I §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  That law redefined the obligations of the VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 I 
§§ 5102, 5103, 5103A.  

In particular, the VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  

By virtue of information contained in letters, dated in May 
and June 2001 and in June 2004, the VA informed the veteran 
and his representative of the information and evidence needed 
to substantiate and complete his claim for increased ratings 
for GERD with a hiatal hernia and for the residuals of a 
fractured left great toe with DJD.  The VA noted that in 
order to establish entitlement to an increased rating for a 
particular service connected disability, the evidence had to 
show that such disability had gotten worse.  

The VA stated that it would request relevant records held by 
Federal agencies, such as the veteran's service medical 
records or other military records; medical records held at VA 
hospitals or facilities where the VA authorized treatment; or 
from the Social Security Administration.  The VA also noted 
that it would make reasonable efforts help the veteran try to 
get relevant records not held by a Federal agency, such as 
private medical records, employment records, or records from 
State or local government agencies.  

The veteran was notified that if he wished the VA to obtain 
medical records, he would have to authorize medical personnel 
to release such records by using VA Form 21-4142.  Such 
information included the name and address of the person, 
agency, or company who had treated him for his service-
connected disability and the time frame covered by the 
records.  

The VA stated that it would notify the veteran if the holder 
of the records declined to provide them or asked for a fee to 
provide them.  The VA noted, however, that it was ultimately 
the veteran's responsibility to make sure that it received 
all of the evidence necessary to support his claim, which 
wasn't in the possession of a Federal department or agency.  
The VA then requested that the veteran inform it if there was 
an other evidence or information that he thought would 
support his claim.  The VA noted that such evidence or 
information could include statements from other individuals 
who were able to describe from their knowledge and personal 
observations the manner in which his service-connected 
disabilities had gotten worse.  The VA also provided a form 
for the veteran to provide information in support of his 
claim for service connection for PTSD secondary to personal 
assault.

The VA informed the veteran that it would assist him by 
providing a medical examination or getting a medical opinion 
if it decided it was necessary to make a decision in his 
claim.  The VA stated that it was his responsibility to 
report for all examinations and that the consequences of 
failing to report for an examination without good cause could 
include denial of the claim.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  
Courtesy copies of the VA's letters, dated in May and 
June 2001 and in June 2004, were sent to the veteran's 
representative.

In addition to the foregoing letters, the VA provided the 
veteran with the following:  a Statement of the Case (SOC) 
issued in September 2002; Supplemental Statements of the Case 
(SSOC's) issued in May 2003, December 2004, and February 
2005; and a copy of the Board's remand, dated in June 2004.  
They further notified the veteran and his representative of 
the evidence necessary to substantiate his claims of 
entitlement to service connection for low back disability.  
Indeed, the SOC and the SSOC, issued in December 2004, set 
forth the relevant text of 38 C.F.R. § 3.159.  The SOC and 
the SSOC's also identified the evidence that had been 
received by the VA.  

The following evidence has been received in support of the 
veteran's claim for increased ratings for GERD with a hiatal 
hernia and for the residuals of a fractured left great toe 
with DJD:  reports from or through J. M., M.D., reflecting 
the veteran's treatment from June 1983 to February 2000; 
records reflecting the veteran's outpatient treatment from 
July 2000 through December 2004 at VA medical facilities in 
Lubbock, Texas, and Albuquerque, New Mexico; records 
reflecting the veteran's hospitalization by the VA in August 
2000 and from February to March 2001; reports of examinations 
performed by the VA in November 2000 and July 2004; 
transcripts of the veteran's hearings at the RO in February 
and June 2003; and the veteran's records from the Social 
Security Administration, received in January 2005.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support his claims of entitlement to an increased 
rating for GERD with a hiatal hernia and entitlement to an 
increased rating for the residuals of a fractured left great 
toe with DJD.  It appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, he has not 
identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support either 
of those claims.  

Given the extensive efforts by the RO to development the 
record, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to the issues of entitlement to an increased 
rating for GERD with a hiatal hernia or the issue of 
entitlement to an increased rating for the residuals of a 
fractured left great toe with DJD.  As such, further action 
is unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of those claims.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claims of entitlement to an increased rating for GERD 
with a hiatal hernia or the issue of entitlement to an 
increased rating for the residuals of a fractured left great 
toe with DJD.  .  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005) (discussing prejudicial error).  
Therefore, the Board will proceed to the merits of those 
issues.  
II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

A.  The Left Great Toe

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  
Degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate DC's for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate DC, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Potentially applicable in rating the veteran's residuals of a 
fracture of the left great toe with DJD is 38 C.F.R. § 4.71a, 
DC 5284.  Under that code, a 10 percent rating is warranted 
for moderate impairment of the foot, while a 20 percent 
rating is warranted for moderately severe impairment.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 

During his hearings, the veteran testified that his left 
great toe disability was manifested primarily by pain on use 
and swelling.  He stated that the pain radiated up to his 
lower back and caused him to limp.  He also testified that he 
could no longer walk or hike and that he took medication for 
the pain.  

A review of the evidence discloses that the veteran's DJD of 
the left great toe is manifested primarily by pain and 
limitation of motion of the toe with dorsiflexion limited to 
10 degrees and plantar flexion limited to 10 degrees.  
However, the veteran's gait and posture are generally normal.  
In fact, VA outpatient records show that in July 2002, he was 
walking approximately 5 miles a day at a brisk pace and that 
he was still hiking the following month.  

During a VA orthopedic examination in July 2004, the veteran 
reported pain and stiffness on walking two blocks, and 
suggested that he would probably begin to limp if he walked 
farther.  Although he used a cane during the examination, 
there is no evidence that it was medically prescribed for him 
as a result of his service-connected left great toe 
disability.  Indeed, an examination of his feet revealed no 
callouses or breakdown or any evidence of unusual shoe wear 
to indicate abnormal weight bearing.  Moreover, there was no 
evidence of swelling, warmth, or discoloration involving the 
left great toe.  

During the July 2004 examination, the veteran also reported 
disabling exacerbations two or three times a month, when his 
foot would swell and become more painful.  While he stated 
that such episodes could last for two days, the extensive 
medical evidence on file does not support such frequency or 
duration.  However, even if he does experience such 
exacerbations, there is no evidence of any weakened movement, 
excess fatigability, or incoordination associated with the 
disability affecting his left great toe.  Indeed, there is no 
evidence that such disability is productive of any more than 
moderate impairment.  Absent such evidence, a schedular 
rating in excess of 10 percent is not warranted.  

B.  GERD with a Hiatal Hernia

The veteran also seeks a rating in excess of 10 percent for 
his service-connected GERD with a hiatal hernia.  

GERD with a hiatal hernia is rated in accordance with 
38 C.F.R. § 4.114, DC 7346.  A 30 percent rating is warranted 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, productive of considerable 
impairment of health.  A 10 percent rating is warranted for 
two or more of the symptoms for the 30 percent evaluation of 
less severity.  

The recent VA medical records show that from time to time, 
the veteran has been treated for GERD with a hiatal hernia.  
Along with the reports of the VA examinations, performed in 
November 2000 and July 2004, they show that such disability 
is manifested primarily by pyrosis (heartburn) and 
regurgitation.  The evidence, however, is generally negative 
for findings of dysphagia; anemia, melena, hematemesis or 
recurrent nausea and vomiting.  

During his hearings, the veteran testified that his service-
connected GERD with hiatal hernia had resulted in significant 
weight loss and pain radiating into his left arm one or twice 
a month.  The recent medical records, however, show that the 
veteran is 6 feet 2 inches tall and well developed and well 
nourished.  Despite his testimony, such records are also 
generally negative for any substernal or arm or shoulder 
pain.  Although the veteran weighed as little as 173 pounds 
in February 2000 and as much as 208 pounds in March 2001, the 
evidence shows that he generally weighs between 180 and 200 
pounds.  Indeed, there is no competent evidence that the 
veteran lost weight due GERD with a hiatal hernia.  Moreover, 
there is no evidence that he has sustained considerable 
impairment of health due to that disorder.  As such, he does 
not meet or more nearly approximate the schedular criteria 
for a 30 percent rating.  Accordingly, the claim for a rating 
in excess of 10 percent is denied.

C.  Extraschedular Considerations

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
approval of an extraschedular rating.  However, the evidence 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating the veteran's GERD or left great toe 
disability.  38 C.F.R. § 3.321(b)(1) (2004).  Rather, the 
record shows that the manifestations of each of those 
disabilities are those contemplated by the regular schedular 
standards.  It must be emphasized that the disability ratings 
are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 



ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of a fractured left great toe with DJD is denied.

Entitlement to a rating in excess of 10 percent for GERD with 
a hiatal hernia is denied.


REMAND

The veteran also seeks entitlement to service connection for 
PTSD, primarily as the result of two personal assaults in 
service.  

In August 2000 and June 2003, R. L. W., Ph.D., reported that 
in early 1971 he had provided psychotherapy to the veteran.  
The veteran's mother had reportedly referred him for 
treatment, when she noticed a dramatic change in his the 
veteran's personality after his return from service.  Dr. W. 
stated that the veteran suffered from what appeared to PTSD; 
however, he was unable to rule out bipolar disorder.

In his August 2000 letter, Dr. W. stated that such change had 
occurred after the veteran's return from Vietnam.  In his 
June 2003 letter, Dr. W. noted that during service, the 
veteran had been assaulted on two different occasions.  He 
stated that he had referred the veteran to a psychiatrist, A. 
M., M.D., who had prescribed Lithium for the veteran.  
Neither the clinical records from Dr. W. nor from Dr. M. have 
been associated with the claims file.  

In light of the foregoing, additional development of the 
record is warranted with respect to the issue of entitlement 
to service connection for PTSD.  Accordingly, that issue is 
REMANDED for the following actions:

1.  Request that R. L. W., Ph.D., provide 
his clinical records reflecting the 
veteran's psychological treatment.  Such 
records, must include, but are not 
limited to, those reflecting the 
veteran's 1971 treatment for PTSD.  Also 
request that the veteran provide any such 
records in his possession.  

If Dr. W. reports that the veteran's 
records are unavailable, request that Dr. 
W. provide, on business letterhead 
stationary, the source for his 
information that the veteran was the 
victim of a personal assault in service.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  

If the requested evidence cannot be 
obtained, notify the veteran and his 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).  .

2.  Request that the veteran furnish the 
address for Dr. A. M., as well as the 
dates on which the veteran received 
treatment/ medication for psychiatric 
disability.  

In the event that the veteran does not 
respond or furnishes a negative response, 
obtain Dr. M.'s address from Dr. W.  Then 
contact Dr. M. and request that he 
provide his clinical records reflecting 
the veteran's psychiatric treatment.  
Such records, must include, but are not 
limited to, those reflecting the 
veteran's prescription for lithium in the 
early 1970's.  Also request that the 
veteran provide any such records in his 
possession.  Again, failures to respond 
or negative replies to any request must 
be noted in writing and associated with 
the claims folder.  
If the requested records are unavailable, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).  

3.  IF additional evidence is received as 
a result of the actions in Paragraphs 1 
and 2, the RO should schedule the veteran 
for a psychiatric examination to 
determine the nature and extent of any 
psychiatric disability found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, been reviewed.  

If psychiatric disability is found, the 
examiner must identify the stressor on 
which the diagnosis is based and identify 
and explain the elements supporting each 
diagnosis.  In particular, a diagnosis of 
PTSD must be confirmed or ruled out.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for that diagnosis.  
The rationale for all opinions must be 
set forth.  

4.  When all of the requested actions 
have been completed, undertake any other 
indicated development, and then 
readjudicate the issues of entitlement to 
service-connection for PTSD.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  
By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


